Title: To Thomas Jefferson from Anonymous, 26 September 1824
From: Anonymous
To: Jefferson, Thomas


                        Sir
                        
                            Spotsylvania County va
                            September The 26 day 1824
                    of my Respects Persented to you This Coms Calling on you for your in fermation in Regard who Shd Be our Next preacedent and vise precedent Crofort or gr Janson or addams as for galliton for vice present I think it is a pitty he was ever Namd with Mr Crofort for in My Settion of Country The peapel dont a per to wont a furner and it is much more unplessent one that was in The in Surrecttion of Calhoun had Bean atached To Mr Crofford I think his a Lextion would have Ben Shour But puting Mr Calhoun with Mr addams it Make The Case verey Dout ful it a pears from The Best infermation That generel Jaction wil Be The man for it a pears That his intrust is gaining very fast we generelly Think we Cant Do tow Mutch for genrel Jaction But we would rather have Crofort To rule over us But dont Say Galenten Say Calhown or maken or any other respectabel Carter we all a gree we cant do Tow mutch for general Jaction But Sir we Should Be glad for your in firmation in Regard who wil Be the man of The thrie we have d we war fond of your admistration and one feel of the opi Nion you Can give us Such Councel in regrad of wo We Should have To Rule over us for The peapel a Pears to Be of vairour o pinons and I think your Penion would have Great weat for your opinion a pears to have great weat in regard of the Convention So I Shall con Clud hopeing you will awnser This To Mr Thomas Jefferson oer old Preasedent from a far  No tarif Dont fail awnsering This derect your Letter To Danielville Post office Spotylva County va